    Case: 3:10-cr-00036-RAM-RM Document #: 567 Filed: 07/23/20 Page 1 of 2



                      IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                           DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES,                                 )
                                               )
                       Plaintiff,              )
                                               )
                       v.                      )       Case No. 3:10-cr-0036
                                               )
FRANCIS BROOKS,                                )
                                               )
                       Defendant.              )
                                               )

                                           ORDER
       BEFORE THE COURT is a motion by Francis Brooks (“Brooks”) for compassionate
release. (ECF No. 563.) For the reasons stated below, the Court will deny Brooks’ motion
without prejudice.
       On January 14, 2011, Brooks was found guilty of Conspiracy to Conduct the Affairs of
an Enterprise Through a Pattern of Racketeering (“RICO”) and several other related offenses.
Brooks was initially sentenced to 151 months imprisonment. On June 26, 2017, the Court
resentenced Brooks to 121 months imprisonment.
       On March 24, 2020, Brooks filed a motion for compassionate release. (ECF No. 563.)
In his motion, Brooks asserts that he suffers from several health conditions that, combined
with the ongoing COVID-19 pandemic, presents an extraordinary and compelling reason to
warrant relief under 18 U.S.C. § 3582(c)(1)(A). With respect to the exhaustion of his
administrative remedies, Brooks asserts that he submitted a request for compassionate
release to the warden of FMC Rochester, where Brooks is currently confined, sometime
shortly after June 26, 2017.
       Title 18, Section 3582, of the United States Code (“Section 3582”) provides in
pertinent part that
       (A) the court, . . . upon motion of the defendant after the defendant has fully exhausted
       all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
       on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by
       the warden of the defendant’s facility, whichever is earlier, may reduce the term of
       imprisonment . . ., after considering the factors set forth in section 3553(a) to the
       extent that they are applicable, if it finds that—
     Case: 3:10-cr-00036-RAM-RM Document #: 567 Filed: 07/23/20 Page 2 of 2
United States v. Brooks
Case No. 3:10-cr-0036
Order
Page 2 of 3

            (i) extraordinary and compelling reasons warrant such a reduction; . . .
            ...
        and that such a reduction is consistent with applicable policy statements issued by
        the Sentencing Commission.
18 U.S.C. § 3582(c)(1).
        The Third Circuit has explained that, before a defendant may file a motion for
compassionate release pursuant to Section 3582(a)(1)(A), either (1) the Bureau of Prisons
(“BOP”) must have had 30 days to consider the defendant’s request that the BOP move for
compassionate release on his behalf, or (2) the defendant must administratively exhaust an
adverse decision by the BOP in response to that defendant’s request within that time period.
See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). Failure to comply with Section
3582(c)(1)(A)’s exhaustion requirement “presents a glaring roadblock foreclosing
compassionate release.” See id.
        Here, it appears that more than 30 days have elapsed since Brooks requested
compassionate release from the BOP. Significantly, however, this request was based solely
on circumstances presented to the Court during Brooks’ June 26, 2017 resentencing,
circumstances which the Court found insufficient to justify a downward departure in Brooks’
sentence. The crux of Brooks’ current request to the Court is the new danger posed by
COVID-19. There is no indication that this has been presented to the BOP, and as such, the
Court may not consider it at this time.
        The premises considered, it is hereby
        ORDERED that Francis Brooks’ motion for compassionate release docketed at ECF
Number 563 is DENIED without prejudice.



Dated: July 23, 2020                                    /s/ Robert A. Molloy
                                                        ROBERT A. MOLLOY
                                                        District Judge
